     Case: 1:20-cv-00283 Document #: 21 Filed: 07/16/20 Page 1 of 3 PageID #:86




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


TERRENCE J. HANCOCK, et al.,                  )
                                              )
                       Plaintiffs,            )        CIVIL ACTION
                                              )
       vs.                                    )        NO. 20 C 283
                                              )
DI’JON, INC., an Illinois corporation,        )        JUDGE JOAN B. GOTTSCHALL
                                              )
                       Defendant.             )


                 MOTION FOR ENTRY OF DEFAULT AND JUDGMENT

       NOW COME Plaintiffs, by their attorneys, and move for entry of judgment by default against

Defendant, DI’JON, INC., an Illinois corporation, in the total amount of $3,497.26, plus Plaintiffs’

court costs and reasonable attorneys’ fees in the amount of $1,952.50.

       On January 23, 2020, the Summons and Complaint was served on the Registered Agent (by

tendering a copy of said documents to his employee, Debbie Callell) at his place of business (a copy

of the Summons and Affidavit of Service is attached hereto). Therefore, Defendant’s answer was

due on February 13, 2020. As Defendant has failed to timely answer the Complaint, Plaintiffs

respectfully request entry of default and judgment.1


                                                             /s/ Cecilia M. Scanlon




       1
        Since Defendant has not appeared by counsel, Plaintiffs are unable to determine whether the
instant Motion is opposed.
        Case: 1:20-cv-00283 Document #: 21 Filed: 07/16/20 Page 2 of 3 PageID #:87




Cecilia M. Scanlon
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: (312) 216-2577
Facsimile: (312) 236-0241
E-Mail: cscanlon@baumsigman.com
I:\731exc\Di'Jon\#28908\motion for default and judgment.cms.df.wpd




                                                                     2
        Case: 1:20-cv-00283 Document #: 21 Filed: 07/16/20 Page 3 of 3 PageID #:88




                                                  CERTIFICATE OF SERVICE

        The undersigned, an attorney of record, hereby certifies that she electronically filed the
foregoing document (Motion for Entry of Default and Judgment) with the Clerk of Court using the
CM/ECF system, and further certifies that I have mailed the above-referenced document by United
States Mail to the following non-CM/ECF participant on or before the hour of 5:00 p.m. this 16th
day of July 2020:

                                               Mr. Dennis M. Michon, Registered Agent
                                               Michon & Buckley
                                               15255 S. 94th Avenue, Suite 205
                                               Orland Park, IL 60462

                                               Ms. Diane Jacobi, President
                                               Di’Jon, Inc.
                                               3442 W. 198th Street
                                               Homewood, IL 60422-1267



                                                                             /s/ Cecilia M. Scanlon




Cecilia M. Scanlon
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: (312) 216-2577
Facsimile: (312) 236-0241
E-Mail: cscanlon@baumsigman.com
I:\731exc\Di'Jon\#28908\motion for default and judgment.cms.df.wpd
